I dissent. As to the mode of submitting proposed amendments to the constitution, the constitution provides: "It shall be the duty of the legislature to submit such proposed amendment or amendments to the people in such manner, and at such time, and after such publication, as may be deemed expedient."
In my opinion the legislature has not directed at what time the proposed amendments shall be submitted to the people, and, in the absence of such direction, they cannot legally be submitted. The legislature, when it convenes, could and should provide for a referendum, and, should it do so, the vote upon such submission would control, and a vote at the coming election, in the present condition of the law, would count for nothing.
The main, if not the only, argument to the contrary is that the law of 1883 did not expressly provide a time for the submission of such amendments, and yet several amendments have been adopted under it, the validity of which has not been questioned on that ground. Since no question of that kind has ever been raised or considered by this or any court, the argument at best is but a weak one. But there is no basis for the argument. The law of 1883 did, by clear and unmistakable implication, provide that the amendment should be voted upon at the next general election. This appears from the language of the act, as set out in the principal opinion. The section of the Political Code referred to contains no equivalent provision. It is but a section in the title concerning elections, and which provides rules and regulations as to all elections whenever they shall occur. There are over three hundred section in the title, all of this character. It is part of the procedure prescribed for conducting elections, and comes into action whenever an election is provided for. Instead of requiring the publication three months, or for any fixed time before the next general election after the *Page 96 
amendments have been proposed, it merely directs the publication at least "thirty days before any election at which such amendment or proposition is to be voted on" — clearly in itself implying that the time for submitting the amendment is to be otherwise fixed.
The practice has not been uniform to submit constitutional amendments at a general election. In 1887 such proposed amendments were submitted at a special election.
Harrison, J., concurred in the dissenting opinion.
Rehearing denied.